      Case 19-08926                 Doc 18        Filed 08/01/19 Entered 08/01/19 23:36:28                   Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Tasha M, Brown                                              Social Security number or ITIN   xxx−xx−8968
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 19−08926



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Tasha M, Brown
           fka Tasha Vinson Brown


           July 30, 2019                                                  For the court: Jeffrey P. Allsteadt, Clerk
                                                                                         United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 19-08926         Doc 18     Filed 08/01/19 Entered 08/01/19 23:36:28           Desc Imaged
                                     Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 19-08926           Doc 18       Filed 08/01/19 Entered 08/01/19 23:36:28                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-08926-DRC
Tasha M, Brown                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 2                          Date Rcvd: Jul 30, 2019
                                      Form ID: 318                       Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 01, 2019.
db             +Tasha M, Brown,    2848 Alexander Crescent,    Flossmoor, IL 60422-1702
27693413       +AES/SYNCHRONY BANK,    PO Box 61047,    Harrisburg, PA 17106-1047
27693414       +Amazon.com,   P.O. Box 8181,    Gray, TN 37615-0181
27693415        American Express,    P.O. Box 2981537,    El Paso, TX 79998
27693421       +CMRE Financial Services, Inc.,    3075 E. Imperial Hwy #200,     Brea, CA 92821-6753
27693424       +Excell Brown, Jr.,    2848 Alexander Cres,    Flossmoor, IL 60422-1702
27693428        Illinois Collection Service,    P.O. Box 1010,    Tinley Park, IL 60477-9110
27693429       +Illinois Tollway,    2700 Ogden Ave.,    Downers Grove, IL 60515-1703
27693430       +M.C. Williams & Company,    20842 Gardner Avenue,     Chicago Heights, IL 60411-2315
27693432       +Peoples Gas,    130 E. Randolph Drive,    Chicago, IL 60601-6207
27693434       +Rushmore Loan Management,    15480 Laguna Canyon Rd, Suite 100,     Irvine, CA 92618-2132
27693435       +SMI-Radiology Imaging Consultants S,     PO BOX 3272,    Indianapolis, IN 46206-3272
27693437        Sunrise Credit Services, Inc.,    P.O. Box 9100,    Seaford, NY 11783-2608
27693440        UChicago Medicine Ingalls Memorial,     PO Box 219714,    Kansas City, MO 64121-9714
27693441        University of Illinois Hospital &,     Health Sciences System,    8332 Innovation Way,
                 Chicago, IL 60682-0083

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: amaxwell@iq7technology.com Jul 31 2019 02:44:32       Andrew J Maxwell, ESQ,
                 Maxwell Law Group LLC.,    3010 N. California Ave.,    chicago, il 60618-7090
27693417        EDI: ARSN.COM Jul 31 2019 06:08:00      ARS National Services, Inc.,    P.O. Box 469100,
                 Escondido, CA 92046-9100
27693416        EDI: AMEREXPR.COM Jul 31 2019 06:08:00      American Express,    P.O. Box 297804,
                 Ft. Lauderdale, FL 33329-7804
27693418        EDI: BANKAMER.COM Jul 31 2019 06:08:00      Bank of America NA,    P.O. Box 26078,
                 Greensboro, NC 27420
27693419       +EDI: CAPITALONE.COM Jul 31 2019 06:08:00      Capital One Bank USA NA,     PO Box 30281,
                 Salt Lake City, UT 84130-0281
27693420       +EDI: CHASE.COM Jul 31 2019 06:08:00      Chase Bank USA, NA,    PO Box 15298,
                 Wilmington, DE 19850-5298
27693423        EDI: DISCOVER.COM Jul 31 2019 06:08:00      Discover Financial Services,     PO Box 15316,
                 Wilmington, DE 19850
27693422       +EDI: TSYS2.COM Jul 31 2019 06:08:00      Department Stores National Bank,     PO Box 183083,
                 Columbus, OH 43218-3083
27693425       +EDI: FSAE.COM Jul 31 2019 06:08:00      Firstsource Advatage, LLC.,    PO Box 628,
                 Buffalo, NY 14240-0628
27693426       +EDI: PHINAMERI.COM Jul 31 2019 06:08:00      GM Financial,    PO Box 181145,
                 Arlington, TX 76096-1145
27693427       +EDI: PHINHARRIS Jul 31 2019 06:08:00      Harris & Harris,    111 W. Jackson Blvd # 400,
                 Chicago, IL 60604-4135
27693431       +E-mail/Text: bnc@nordstrom.com Jul 31 2019 02:46:16       Nordstrom/TD Bank,
                 13531 E. Caley Ave.,    Englewood, CO 80111-6505
27693433       +E-mail/Text: bankruptcyteam@quickenloans.com Jul 31 2019 02:48:39       Quicken Loans,
                 1050 Woodward Avenue,    Detroit, MI 48226-1906
27693438       +EDI: RMSC.COM Jul 31 2019 06:08:00      SYNCB/JC Penney,    PO Box 960090,
                 Orlando, FL 32896-0090
27698541       +EDI: RMSC.COM Jul 31 2019 06:08:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
27693439       +E-mail/Text: bankruptcynotices@cbecompanies.com Jul 31 2019 02:48:40        The CBE Group, Inc.,
                 1309 Technology Parkway,    Cedar Falls, IA 50613-6976
27693442        EDI: WFFC.COM Jul 31 2019 06:08:00      Wells Fargo Dealer Services,    P.O. Box 1697,
                 Winterville, NC 28590-1697
                                                                                               TOTAL: 17

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27693436          Specialist in Medical Imaging
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 01, 2019                                             Signature: /s/Joseph Speetjens
        Case 19-08926      Doc 18    Filed 08/01/19 Entered 08/01/19 23:36:28            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: admin                  Page 2 of 2                  Date Rcvd: Jul 30, 2019
                             Form ID: 318                 Total Noticed: 32

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 30, 2019 at the address(es) listed below:
              Andrew J Maxwell, ESQ    maxwelllawchicago@yahoo.com,
               amaxwell@iq7technology.com;trustee@maxwellandpotts.com;marchfirst_trustee@hotmail.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Stuart B Handelman    on behalf of Debtor 1 Tasha M, Brown court@sbhpc.net, ksmith@sbhpc.net,
               jhuang@sbhpc.net;handelmansr73306@notify.bestcase.com
                                                                                            TOTAL: 3
